Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ruchelsman, J.), rendered September 15, 1997, convicting him of murder in the second degree, escape in the first degree, and escape in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
By order dated September 29, 1995, the Supreme Court, Kings County (Lipp, J.), granted the People’s motion to consolidate Indictment No. 4750/95, charging the defendant with escape in the second degree, with Indictment No. 6461/95. By order dated August 13, 1997, the Supreme Court, Kings County (Firetog, J.), granted the People’s motion to consolidate Indictment No. 2414/97, charging the defendant with escape in the first degree arising from a different incident, with Indictment No. 6461/95. Contrary to the defendant’s contention, the order of the Supreme Court dated August 13, 1997, was a provident *257exercise of discretion (see, CPL 200.20 [4]; People v Lane, 56 NY2d 1, 8; People v Matthews, 222 AD2d 703).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Joy, J. P., Gold-stein, H. Miller and Schmidt, JJ., concur.